DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. Applicant alleges that the reference Ausserlechner does not teach or suggest the metal carrier is defined by a set of edges forming an area lacking slots therein, however applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Ausserlechner with the instant specification and drawings, that the claimed invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, Ausserlechner’s metal carrier 704 does not includes any slots within its perimeter defined by a set of linear and curve edges.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausserlechner (US Pub. No. 2011/0248711).
Regarding claims 1-15 and 18-20, Ausserlechner teaches an sensor package, comprising: 
a metal carrier (Fig. 11, item 704);
a sensor chip (706) arranged on the metal carrier and having a first sensor element (714a), the sensor chip being configured to detect a magnetic field induced by an electric current flowing through a current conductor (para. 44);
wherein in an orthogonal projection of the sensor chip, onto a surface of the metal carrier, at least two edge sections of the sensor chip are free of overlap with a surface of the metal carrier (Fig. 11);
wherein the metal carrier is defined by a set of edges forming an area lacking slot therein (the metal carrier 704 does not includes any slots within its perimeter defined by a set of linear and curve edges);
wherein in an orthogonal projection of the first sensor element onto the surface of the metal carrier, the first sensor element (item 714a) is free of overlap with the surface of the metal carrier  (Fig.11) [claim 2];
wherein in the orthogonal projection of the sensor chip onto the surface of the metal carrier, exactly two edge sections of the sensor chip are free of overlap with the surface of the metal carrier, wherein the two edge sections adjoin one another and form an overlap-free corner of the sensor chip (Fig. 11) [claim 3];
wherein the first sensor element is arranged in the overlap-free corner of the sensor chip, and in an orthogonal projection of the first sensor element (714a) onto the surface of the metal carrier, the first sensor element is free of overlap with the surface of the metal carrier (Fig. 11) [claim 4];

wherein a first set of two of the three edges sections are adjoining one another and form a first overlap-free corner and
wherein a second set of two of the three edge sections adjoin one another to form a second overlap-free corner of the sensor chip (Fig. 11) [claim 5];
wherein the first sensor element (714a) is arranged in a first corner of the sensor chip, and in an orthogonal projection of the first sensor element onto the surface of the metal carrier, the first sensor element is free of overlap with the surface of the metal carrier, and 
wherein the sensor chip comprises a second sensor element (714c) arranged in a second corner of the sensor chip, an in the orthogonal projection of the second sensor element onto the surface of the metal carrier, the second element is free of overlap with the surface of the metal carrier (Fig. 11) [claim 6];
in the orthogonal projection of the sensor chip onto the surface of the metal carrier, four or more edge sections of the sensor chip are free of overlap with the surface of the metal carrier (Fig. 8) [claim 7];
wherein in an orthogonal projection of the first sensor element onto the surface of the metal carrier, the first sensor element and the surface of the metal carrier at least partially overlap (Fig. 7A, in another embodiment, the first sensor element is partly overlap with the surface of the metal carrier) [claim 8];
wherein the surface of the metal carrier comprises a partial surface that is space apart from an entire edge of the surface of the metal carrier by at least a width of the sensor element, and in an orthogonal projection of the first sensor element onto the partial surface, the first sensor element is free of overlap with the partial surface (Fig. 8, the notch 710) [claim 9];

wherein the current conductor (702) is arranged outside the sensor package (Fig. 8) [claim 11];
wherein the current conductor (702) has an opening (708) and the sensor package is arranged at least partly in the opening (Fig. 9) [claim 12];
wherein the surface of the metal carrier (704) is arranged substantially perpendicular to the current conductor (Fig. 9) [claim 13];
wherein the metal carrier (704) is arranged between the current conductor and the sensor chip (Fig. 7B) [claim 14]; 
wherein the sensor package (720) is coreless (the sensor package does not include a flux concentrator or core –see para. 44) [claim 15];
wherein in an orthogonal projection of the sensor chip onto the metal carrier, each edge section of the sensor chip that forms part of a region free of overlap with the surface of the metal carrier includes only edges that area perpendicular to one another (Fig. 8, upper and lower corners of the sensor chip 706) [claim 18];
wherein the first sensor element (714a) is from among a plurality of sensor elements, and wherein in an orthogonal projection of each one of the plurality of sensor elements onto the surface of the metal carrier, each one of the plurality of sensor elements is free of overlap with the surface of the metal carrier (Fig. 8) [claim 19];
wherein each one of the plurality of sensor elements is disposed on a different corner of the sensor chip (Fig. 8, items 714a, 714c) [claim 20].
Regarding claims 16-17, Ausserlechner teaches a method producing a sensor package, wherein the method comprises:
providing a metal carrier (Fig. 11, item 704);

wherein in an orthogonal projection of the sensor chip onto a surface of the metal carrier, at least two edge sections of the sensor chip are free of overlap with the surface of the metal carrier (Fig. 11);
wherein the act of providing the metal carrier comprises the metal defined by a set of edges forming an area lacking slots therein (the metal carrier 704 does not includes any slots within its perimeter defined by a set of linear and curve edges);
wherein the arranging the sensor chip is carried out such that in an orthogonal projection of the sensor element onto the surface of the metal carrier, the sensor element (714a) is free of overlap with the surface of the metal carrier (Fig. 11) [claim 17]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852